Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

				Reasons for Allowance
The following is an Examiner’s statement for reasons for allowance. 
Claims 21, 23-30, 32-37 and 39-40 are considered allowable since when reading the claims in light of the specification, as per MPEP § 2111.01, In re Toro Co. v. White Consol. Indus., Inc., 199 F.3d 1295, 1299, 53 USPQ2d 1065, 1067 (Fed. Cir. 1999), none of the references of record alone or in combination disclose or suggest the combination of limitations specified in the independent claims 21, 30 and 37. References Zheng taches generating behavioral targeting social recommendations and Hannon teaches recommending twitter users to follow. Combination of Zheng and Hannon fails to expressly teach the subject matter describing determining an aspect-entity distribution among a social endorsement graph of UGC comprising visualization messages communicated among the user and the followers according to the aspects by mining the graph to identify which other user profiles are associated with which messages visualized in the graph. Dependent claims are allowed for at least the same reason.
  
Correspondence Information
Any inquiries concerning this communication or earlier communications from the examiner should be directed to LiWu Chang, who may be reached Monday through 
 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Moreover, status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have any questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) toll-free @ 1-866-217-9197.

/LI WU CHANG/Primary Examiner, Art Unit 2124